Title: To Alexander Hamilton from Aaron Ogden, 16 April 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town April 16. 1799.
          
          In pursuance of your favor of the 13th. instant, I send you herewith, a list of the Officers assigned to the different subdistricts, shewing the name of the principal officer of each district and the particular sub-districts to which he is assigned
          I have the honor to be Sir with the highest respect your mo. ob. Sert
          
            Aaron Ogden
          
          Major Genl Hamilton.
        